Citation Nr: 1823220	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  07-13 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for erectile dysfunction.

2.  Entitlement to service connection for diabetic retinopathy of the left eye, as secondary to service-connected type II diabetes mellitus.

3.  Entitlement to service connection for erectile dysfunction, as secondary to service-connected type II diabetes mellitus.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for benign prostatic hypertrophy (BPH) (claimed as frequent urination, weak urinary flow, and incontinence problems of diarrhea and constipation), as secondary to service-connected type II diabetes mellitus.

7.  Entitlement to an initial rating higher than 50 percent for posttraumatic stress disorder (PTSD) with depression.

8.  Entitlement to an initial rating higher than 10 percent for peripheral neuropathy of the right upper extremity.

9.  Entitlement to an initial rating higher than 10 percent for peripheral neuropathy of the left upper extremity.

10.  Entitlement to an initial rating higher than 10 percent for peripheral neuropathy of the right lower extremity.

11.  Entitlement to an initial rating higher than 10 percent for peripheral neuropathy of the left lower extremity.

12.  Entitlement to an initial compensable rating for diabetic retinopathy of the right eye.

13.  Entitlement to a rating in excess of 20 percent for type II diabetes mellitus.


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

B. Elwood, Counsel





INTRODUCTION

The Veteran served on active duty from December 1965 to April 1972.  He received the Bronze Star Medal, Army Commendation Medal, and Air Medal.

These matters initially came before the Board of Veterans' Appeals (Board) from April 2005, December 2005, April 2007, and October 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In the April 2005 decision, the RO denied the Veteran's application to reopen a claim of service connection for impotence as new and material evidence had not been submitted and denied a rating in excess of 20 percent for type II diabetes mellitus.  The RO also granted service connection for bilateral peripheral neuropathy of the upper and lower extremities and assigned initial 10 percent disability ratings, all from December 9, 2004.

In the December 2005 decision, the RO denied service connection for bilateral hearing loss, tinnitus, and diabetic retinopathy.

The Veteran testified before a Decision Review Officer (DRO) at a June 2006 hearing at the RO.  A transcript of the hearing is associated with his file.

In the April 2007 decision, the RO denied service connection for a disability manifested by frequent urination, weak urinary flow, and incontinence problems of diarrhea and constipation.

The Veteran testified at a second hearing before a DRO at a May 2009 hearing at the RO.  A transcript of the hearing is associated with his file.

In the October 2009 decision, the RO granted service connection for PTSD with depression and assigned an initial 50 percent disability rating, from April 26, 2004.  The RO also granted service connection for diabetic retinopathy of the right eye and assigned an initial noncompensable disability rating, from January 6, 2009.  Thus, the right eye retinopathy was rated as part of the previously assigned disability rating for type II diabetes mellitus.

In an August 2011 decision, a DRO granted a total rating for compensation purposes based on individual unemployability (TDIU) due to service-connected disabilities, from June 7, 2006.

The Veteran requested a Board hearing before a Veterans Law Judge on his April 2007, December 2009, and April 2011 substantive appeals (VA Form 9).  He withdrew his Board hearing request in May 2013 (see a May 2013 letter from the Veteran's previously appointed attorney).

In September 2013, the Board remanded these matters for further development.

As a final preliminary matter, the Board point out that the Veteran was formerly represented by attorney David L. Huffman.  In a September 2016 letter, the agency of original jurisdiction (AOJ) notified the Veteran that this attorney was no longer authorized to provide representation before VA, notified him of his options for representation, and notified him that if a response was not received within 30 days his appeal would be adjudicated with the assumption that he wished to represent himself.  The letter was sent to the Veteran's address of record and was not returned as undeliverable.  The Veteran failed to respond to the September 2016 letter and there is no evidence that he has otherwise appointed any other organization or individual as his representative.  Hence, he is now recognized as proceeding pro se (unrepresented) in this appeal.

The issues of entitlement to service connection for erectile dysfunction, bilateral hearing loss, tinnitus, and BPH, entitlement to higher initial ratings for PTSD with depression, bilateral peripheral neuropathy of the upper and lower extremities, and diabetic retinopathy of the right eye, and entitlement to an increased rating for type II diabetes mellitus are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's claim of service connection for erectile dysfunction (identified as impotence) was originally denied in an April 2002 rating decision on the basis that there was no evidence that the disability was related to service or service-connected type II diabetes mellitus; the Veteran did not appeal the April 2002 decision within one year of its issuance and new and material evidence was not received within that year.

2.  Evidence received since the April 2002 RO decision includes information that was not previously considered and which relates to an unestablished fact necessary to substantiate the claim of service connection for erectile dysfunction, the absence of which was the basis of the previous denial.

3.  The evidence is at least evenly balanced as to whether the Veteran has current diabetic retinopathy of the left eye caused by his service-connected type II diabetes mellitus.


CONCLUSIONS OF LAW

1.  The RO's April 2002 rating decision that denied the claim of service connection for erectile dysfunction (identified as impotence) is final.  38 U.S.C. § 7105 (d)(3) (2012); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2017).

2.  The evidence received since the April 2002 rating decision is new and material and sufficient to reopen the claim of service connection for erectile dysfunction.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (a).

3.  With reasonable doubt resolved in favor of the Veteran, the criteria for service connection for diabetic retinopathy of the left eye, secondary to service-connected type II diabetes mellitus, are met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

In light of the Board's favorable decision in reopening the claim of service connection for erectile dysfunction, and as the Board is granting the claim of service connection for diabetic retinopathy of the left eye, these claims are substantiated and there are no further VCAA duties at this time.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C. § 5103A (a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

II. Analysis

A. Application to Reopen

Generally, an RO decision denying a claim which has become final may not thereafter be reopened and allowed.  38 U.S.C. § 7105 (d)(3).  The exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C. § 5108. 

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  The newly presented evidence is presumed to be credible for purposes of determining whether it is new and material. Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

For the purpose of determining whether new and material evidence has been presented to reopen a claim, the evidence for consideration is that which has been presented or secured since the last time the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

In this case, the RO initially denied the Veteran's claim of service connection for erectile dysfunction (identified as impotence) in an April 2002 rating decision on the basis that there was no evidence that the disability was related to service or service-connected type II diabetes mellitus.  Specifically, the RO explained that there was no evidence of any diagnosis of or treatment for impotence in the Veteran's service treatment records, that the Veteran reported the onset of the disability in approximately 1991 or 1992, and that a VA examiner had opined that the impotence was most likely caused by a low testosterone level.  The Veteran was notified of the RO's April 2002 decision, he did not appeal the decision within one year of its issuance, and new and material evidence was not received within that year.  Therefore, the April 2002 decision became final.  See 38 U.S.C. § 7105 (d)(3); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

Pertinent new evidence received since the April 2002 denial includes the report of a December 2004 VA examination.  This additional evidence includes an acknowledgement by a VA physician that the Veteran was claiming erectile dysfunction as secondary to diabetes, a diagnosis of erectile dysfunction, and an explanation by the examiner that the Veteran did not develop erectile dysfunction until approximately 6 years after the diagnosis of diabetes and that "[e]rectile dysfunction is a well-recognized complication of longstanding diabetes mellitus." Hence, the additional evidence pertains to an element of the claim that was previously found to be lacking and raises a reasonable possibility of substantiating the claim by suggesting that the Veteran's claimed erectile dysfunction may be a complication of his service-connected type II diabetes mellitus.  Given this evidence and the low threshold for determining whether evidence is new and material, the Board finds that the evidence is new and material, and the claim of service connection for erectile dysfunction is reopened.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (evidence raises a reasonable possibility of substantiating a claim if it would trigger VA's duty to provide an examination).

B. Service Connection

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  38 U.S.C. § 1110; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Service connection is also provided for a disability which is proximately due to, the result of, or aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. §  3.310.

In relevant part, 38 U.S.C. § 1154(a) (2012) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, the Veteran contends that he has current diabetic retinopathy of the left eye which is related to his service-connected type II diabetes mellitus.  In this regard, a January 2009 VA optometry note indicates that the Veteran was diagnosed as having bilateral mild non-proliferative diabetic retinopathy.  

The Board acknowledges that the remainder of the Veteran's treatment records and the report of a September 2009 VA eye examination only document diagnoses of right eye diabetic retinopathy.  Regardless, the requirement for a current disability is satisfied if there is evidence of the disability at any time during the claim period (since approximately March 2005 in this case), even if the disability is currently in remission or has completely resolved.  See McClain v. Nicholson, 21 Vet. App. 319   (2008).

While there is no direct opinion that the Veteran has current diabetic retinopathy of the left eye caused by his service-connected type II diabetes mellitus, the diagnosis contained in the January 2009 VA optometry note in essence supports the conclusion that at some point during the claim period, the Veteran's claimed left eye symptoms were, at least in part, attributable to diabetic retinopathy and that this disability is caused by his service-connected type II diabetes mellitus. 

At the very least, the Board finds that the evidence is approximately evenly balanced on the questions of whether the Veteran has current diabetic retinopathy of the left eye caused by his service-connected type II diabetes mellitus.  The reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran.  Hence, entitlement to service connection for the currently diagnosed diabetic retinopathy of the left eye, secondary to service-connected type II diabetes mellitus, is granted.  38 U.S.C. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.310.


ORDER

As new and material evidence has been received, the claim of service connection for erectile dysfunction is reopened, and the appeal is granted to this extent.

Entitlement to service connection for diabetic retinopathy of the left eye, secondary to service-connected type II diabetes mellitus, is granted.


REMAND

In its September 2013 remand, the Board directed the AOJ to schedule the Veteran for appropriate VA examinations to assess the nature and etiology of his claimed erectile dysfunction, hearing loss, tinnitus, and BPH (to include frequent urination, weak urinary flow, and incontinence problems of diarrhea and constipation) and to assess the severity of his service-connected psychiatric disability, bilateral peripheral neuropathy of the upper and lower extremities, diabetic retinopathy of the right eye, and diabetes mellitus.  Pursuant to the Board's remand, the AOJ arranged for the Veteran to undergo the requested examinations, but the examination requests were cancelled in January 2017.  Information contained in the Veteran's claims file indicates that the examinations were cancelled because the Veteran was unable to be contacted and there was no "RSVP or return call or letter."  This was apparently taken as a failure to report to a scheduled VA examination and the claims were returned to the Board.

The Board points out that there is no legal provision regarding the establishment of an "RSVP" for purposes of scheduling required examinations.  Instead, written notice should be furnished to the Veteran as to the time, date, and location of the scheduled examinations.  In this case, it appears that the examinations requested in the September 2013 remand were cancelled prior to the date of the examinations and the Veteran did not actually fail to appear for any examination.  Under these circumstances, the Board finds that, in the interests of due process, further remand of the matters on appeal is warranted. 

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  Stegall v. West, 11 Vet. App. 268, 271 (1998). Where a remand order of the Board is not complied with, the Board itself errs in failing to ensure compliance.  Id. at 270-71.  As the AOJ did not afford the Veteran an opportunity to appear for the necessary examinations requested in the September 2013 remand, the Board is unfortunately compelled to again remand the remaining matters on appeal for compliance with the instructions in its September 2013 remand.

Moreover, the VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159 (c), (d).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159 (c)(4).

A "Disability Report-Adult- Form SSA 3368" included among the Veteran's Social Security Administration (SSA) disability records and an October 2009 VA nursing clinic note reflect that he has received relevant treatment at Medex; University Hospital in Columbus, Ohio; and "Jackson General."  The AOJ has not attempted to obtain any relevant records from these facilities.  Thus, a remand is also necessary to attempt to obtain any additional relevant private treatment records.

Updated VA treatment records should also be secured upon remand.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify the location and name of any VA or private medical facility where he has received treatment for erectile dysfunction, a prostate disability, a urinary disability, a gastrointestinal disability, hearing loss, tinnitus, a psychiatric disability, a neurological disability, diabetes, and an eye disability, to include the dates of any such treatment.

Ask the Veteran to complete an authorization for VA to obtain all records of his treatment for erectile dysfunction, a prostate disability, a urinary disability, a gastrointestinal disability, hearing loss, tinnitus, a psychiatric disability, a neurological disability, diabetes, and an eye disability from Medex; University Hospital in Columbus, Ohio; "Jackson General"; and any other sufficiently identified private treatment provider from whom records have not already been obtained.  The AOJ shall attempt to obtain any relevant private treatment records for which a sufficient release is obtained.  All efforts to obtain these records must be documented in the file. 

If unable to obtain any identified records, take action in accordance with 38 C.F.R. § 3.159 (e) (2017).

2.  Obtain and associate with the file all outstanding VA records of the Veteran's treatment, to specifically include:

(a)  all records from the VA Medical Center in Huntington, West Virginia dated since January 2017;

(b)  all records contained in the Chillicothe Vista electronic records system dated since November 2005; 

(c)  all records contained in the Clarksburg Vista electronic records system dated since October 2017; and 

(d)  all such relevant records from any other sufficiently identified VA facility. 

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.  If unable to obtain any identified records, take action in accordance with 38 C.F.R. § 3.159 (e).

3.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records, schedule the Veteran for a VA examination to assess the nature and etiology of his current erectile dysfunction.  All indicated tests and studies shall be conducted. 

All relevant electronic records, including a copy of this remand and any records obtained pursuant to this remand, must be sent to the examiner for review.

For any erectile dysfunction experienced since approximately April 2004 (even if the disability is currently in remission or has completely resolved), the examiner should answer the following questions:

(a)  Is it at least as likely as not (50 percent or greater probability) that the current erectile dysfunction was caused (in whole or in part) by the Veteran's service-connected type II diabetes mellitus?

(b)  Is it at least as likely as not (50 percent or greater probability) that the current erectile dysfunction was aggravated (made chronically worse) by the Veteran's service-connected type II diabetes mellitus?

The examiner must provide a rationale for each opinion.

The examiner is advised that the Veteran is competent to report his symptoms and history, and that such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  

4.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records, schedule the Veteran for a VA examination to assess the nature and etiology of his current hearing loss and tinnitus.  All indicated tests and studies shall be conducted. 

All relevant electronic records, including a copy of this remand and any records obtained pursuant to this remand, must be sent to the examiner for review.

For any hearing loss and tinnitus experienced since approximately March 2005 (even if the disability is currently in remission or has completely resolved), the examiner should answer the following questions:

(a)  Is it at least as likely as not (50 percent or greater probability) that the current hearing loss had its onset during service, had its onset in the year immediately following service (in the case of any currently diagnosed sensorineural hearing loss), is related to the Veteran's reported noise exposure in service, is related to his reported hearing loss in service, or is otherwise the result of a disease or injury in service?

(b)  Is it at least as likely as not (50 percent or greater probability) that the current tinnitus had its onset during service, had its onset in the year immediately following service, is related to the Veteran's reported noise exposure in service, is related to his reported tinnitus in service, or is otherwise the result of a disease or injury in service?

For purposes of the above opinions, the examiner shall presume that the Veteran's reports of noise exposure, hearing loss, and tinnitus in service are accurate.

The examiner must provide a rationale for each opinion.

The examiner is advised that the Veteran is competent to report noise exposure, hearing loss, and tinnitus in service, his symptoms, and history, and that such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  The absence of evidence of treatment for hearing loss and tinnitus in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.  However, the examiner must also consider the inconsistent information concerning a continuity of symptomatology in the years since service.

5.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records, schedule the Veteran for a VA examination to assess the nature and etiology of any current urinary disability, to include BPH.  All indicated tests and studies shall be conducted. 

All relevant electronic records, including a copy of this remand and any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner should identify any urinary disability (including, but not limited to, BPH) that has been diagnosed since approximately June 2006 (even if the disability is currently in remission or has completely resolved) and for each such disability answer the following questions:

(a)  Is it at least as likely as not (50 percent or greater probability) that the urinary disability was caused (in whole or in part) by the Veteran's service-connected type II diabetes mellitus?

(b)  Is it at least as likely as not (50 percent or greater probability) that the urinary disability was aggravated (made chronically worse) by the Veteran's service-connected type II diabetes mellitus?

The examiner must provide a rationale for each opinion.

The examiner is advised that the Veteran is competent to report his symptoms and history, and that such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  

6.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records, schedule the Veteran for a VA examination to assess the nature and etiology of any current disability manifested by diarrhea and constipation.  All indicated tests and studies shall be conducted. 

All relevant electronic records, including a copy of this remand and any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner should identify any disability manifested by diarrhea and constipation that has been diagnosed since approximately June 2006 (even if the disability is currently in remission or has completely resolved) and for each such disability answer the following questions:

(a)  Is it at least as likely as not (50 percent or greater probability) that the disability was caused (in whole or in part) by the Veteran's service-connected type II diabetes mellitus?

(b)  Is it at least as likely as not (50 percent or greater probability) that the disability was aggravated (made chronically worse) by the Veteran's service-connected type II diabetes mellitus?

The examiner must provide a rationale for each opinion.

The examiner is advised that the Veteran is competent to report his symptoms and history, and that such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  

7.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records, schedule the Veteran for a VA examination to evaluate the severity of his service-connected psychiatric disability.  All indicated tests and studies shall be conducted. 

All relevant electronic records, including a copy of this remand and any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner should report the nature and severity of all signs and symptoms of the Veteran's psychiatric disability and fully describe the impact of the disability on his occupational and social functioning.

The examiner must provide a rationale for each opinion.

The examiner is advised that the Veteran is competent to report his symptoms and history, and that such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions concerning the severity of his psychiatric disability.  

8.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records, schedule the Veteran for a VA examination to evaluate the severity of his service-connected bilateral peripheral neuropathy of the upper and lower extremities.  All indicated tests and studies shall be conducted. 

All relevant electronic records, including a copy of this remand and any records obtained pursuant to this remand, must be sent to the examiner for review.

All symptoms relative to the Veteran's bilateral peripheral neuropathy of the upper and lower extremities should be set forth in detail.  The examiner should specify the nerves affected by the disability and should comment on the severity of any associated paralysis, incomplete paralysis, neuritis, or neuralgia (i.e. mild, moderate, moderately severe, severe, or complete paralysis).

The examiner must provide a rationale for each opinion.

The examiner is advised that the Veteran is competent to report his symptoms and history, and that such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions concerning the severity of his peripheral neuropathy.  

9.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records, schedule the Veteran for a VA examination to evaluate the severity of his service-connected diabetes mellitus.  All indicated tests and studies shall be conducted. 

All relevant electronic records, including a copy of this remand and any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner should report the nature and severity of all clinical manifestations of the Veteran's diabetes mellitus, including symptoms and resulting complications. 

The examiner should specifically comment on whether the Veteran requires insulin (and the number of daily injections), a restricted diet, or regulation of activities, and the frequency and duration of any hospitalizations for hypoglycemic reactions or ketoacidosis. 

The examiner should also comment on whether maintenance of the Veteran's diabetes mellitus requires regular visits to a diabetic care provider, and if so, the regularity with which those visits are necessary.

The examiner must provide a rationale for each opinion.

The examiner is advised that the Veteran is competent to report his symptoms and history, and that such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions concerning the severity of his diabetes.  

10.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records, schedule the Veteran for a VA examination to evaluate the severity of his service-connected diabetic retinopathy.  All indicated tests and studies shall be conducted. 

All relevant electronic records, including a copy of this remand and any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner should determine and record the uncorrected and corrected central visual acuity for both distance and near vision of both eyes.  If there is loss of field of vision associated with diabetic retinopathy, the examiner should also determine the visual fields of both eyes using Goldmann Perimeter Chart testing with the measurements provided for all relevant quadrants.  Any completed Goldmann chart should be included with the examination report.

The examiner should also report the total duration of any incapacitating episodes due to diabetic retinopathy requiring bed rest prescribed by a physician and treatment by a physician or other healthcare provider during any 12 month period.

The examiner must provide a rationale for each opinion.

The examiner is advised that the Veteran is competent to report his symptoms and history, and that such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions concerning the severity of his diabetic retinopathy.  

11.  After conducting any additional indicated development, readjudicate the remaining matters on appeal.  If a full benefit on appeal remains denied, the AOJ should issue an appropriate supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





______________________________________________
DAVID GRATZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


